Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:	 The use of the phrase “intended for” draws into question whether the limitations that follow are necessitated or not. 
Claims 2, 4 the phrase “that the or each” is indefinite. It is unclear what is being referenced.
Claims 3, 6 the phrase “spaced by apart two by two by 120” degrees is indefinite. What does two by two mean wherein the claim recite three tabs?
Claims 2-9 depend from claim 1 and thus have at least the same defect(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silvant (US 2019/0294113).
With regard to claim 1 Silvant discloses a spring ring (26) for snap fitting a rotating bezel, the spring ring (26) extending in a plane (figure 1) and being intended to be received in an annular groove (figure 1) arranged on a cylindrical outer rim of a watch case (4) middle part (4) made of ceramic (paragraph 24);
characterised in that the spring ring (26) comprises on the inner rim thereof at least one lug (30b) inclined in relation to the plane (figure 1) of the spring ring (26), said lug (30b) being intended to engage with a cylindrical outer surface (figure 1) of the watch case (4) middle part (4), so as to index the position of the spring ring (figure 1) in relation to the middle part (4).

With regard to claim 3 Silvant discloses a spring ring (14) according to claim 1, characterised in that the spring ring (14) comprises three inclined lugs (30b) distributed on the inner rim thereof over 360°, the three inclined lugs (16) being spaced apart two by two by 120° (figure 1 there are 6 lugs 30b evenly spaced including at least two sets of two spaced 120 degrees from each other).

With regard to claim 4 Silvant discloses a spring ring (14) according to claim 1, characterised in that the or each lug (30b) extends towards the centre (figure 1) of the spring ring (26), and is inclined upwardly in relation to the plane (figure 1) wherein extends the ring (26).

With regard to claim 5 Silvant discloses a spring ring (14) according to claim 1, characterised in that the spring ring (26) further comprises at least one notching tab (30b) intended to engage with a rotating bezel (14, 2) for snap fitting said bezel on the spring ring (26).
With regard to claim 6 Silvant discloses a spring ring (26) according to claim 5, characterised in that the spring ring (26) comprises three notching tabs (30b) distributed on the ring (26) over 360°, the three tabs (30b) being spaced apart two by two by 120° (figure 1 there are 6 lugs 30b evenly spaced including at least two sets of two spaced 120 degrees from each other).

With regard to claim 7 Silvant discloses a rotating bezel system (6) intended to be rotatably mounted on a watch case (2) middle part (4) made of ceramic (paragraph 24) within which is housed a horological movement, the system (1, 2, 4) comprising a rotating bezel (2, 14) and a spring ring (36) for snap fitting the rotating bezel, characterised in that the spring ring (26) is in accordance with claim 1.

With regard to claim 8 Silvant discloses a watch case (1) comprising a middle part (4) made of ceramic and a system (paragraph 24) provided with a rotating bezel (2, 14) rotatably mounted on the middle part (4), the middle part (4) having a cylindrical outer rim provided with an annular groove (figure 1), characterised in that the rotating bezel system (2, 14) is in accordance with claim 7, the spring ring (26) being received in the annular groove (figure 1) provided on the middle part (4), the or each inclined lug (30b) engaging with a cylindrical outer surface (figure 1) of the middle part (4).

With regard to claim 9 Silvant discloses a watch (abstract) including a watch case (4), characterised in that the watch case (4) is in accordance with claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahler (US 2019/0187619) in view of Silvant (US 2019/0294113).
With regard to claim 1 Wahler discloses a spring ring (30) for snap fitting a rotating bezel, the spring ring (30) extending in a plane (figure 1) and being intended to be received in an annular groove (figure 1) arranged on a cylindrical outer rim of a watch case (2) middle part (2) made of material (figure 1);
characterised in that the spring ring (30) comprises on the inner rim thereof at least one lug (35, 39) inclined in relation to the plane (figure 1) of the spring ring (30), said lug (35, 39) being intended to engage with a cylindrical outer surface (figure 1) of the watch case (2) middle part (2), so as to index the position of the spring ring (figure 1) in relation to the middle part (2).
Wahler does not teach ceramic.
Silvant discloses a spring ring (26) for snap fitting a rotating bezel, the spring ring (26) extending in a plane (figure 1) and being intended to be received in an annular groove (figure 1) arranged on a cylindrical outer rim of a watch case (4) middle part (4) made of ceramic (paragraph 24);
characterised in that the spring ring (26) comprises on the inner rim thereof at least one lug (30b) inclined in relation to the plane (figure 1) of the spring ring (26), said lug (30b) being intended to engage with a cylindrical outer surface (figure 1) of the watch case (4) middle part (4), so as to index the position of the spring ring (figure 1) in relation to the middle part (4).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Wahler’s watch case from ceramic as taught by Silvant. The reason for doing so would have been to make the case from a well known and robust material as taught by Silvant.

With regard to claim 2 Wahler and Silvant teach a spring ring (14) according to claim 1, characterised in that the or each lug (35) is inclined in relation to the plane (figure 1) wherein extends the spring ring (30) at an angle substantially equal to 25° (figure 4)

    PNG
    media_image1.png
    887
    1645
    media_image1.png
    Greyscale


With regard to claim 3 Wahler and Silvant teach a spring ring (14) according to claim 1, characterised in that the spring ring (30) comprises three inclined lugs (35) distributed on the inner rim thereof over 360°, the three inclined lugs (35) being spaced apart two by two by 120° (figure 1).

With regard to claim 4 Wahler and Silvant teach a spring ring (14) according to claim 1, characterised in that the or each lug (35) extends towards the centre (figure 1) of the spring ring (30), and is inclined upwardly in relation to the plane (figure 1) wherein extends the ring (30).

With regard to claim 5 Wahler and Silvant teach a spring ring (14) according to claim 1, characterised in that the spring ring (30) further comprises at least one notching tab (35) intended to engage with a rotating bezel (11) for snap fitting said bezel on the spring ring (11).

With regard to claim 6 Wahler and Silvant teach a spring ring (30) according to claim 5, characterised in that the spring ring (30) comprises three notching tabs (35) distributed on the ring (30) over 360°, the three tabs (35) being spaced apart two by two by 120° (figure 1).

With regard to claim 7 Wahler and Silvant teach a rotating bezel system (1) intended to be rotatably mounted on a watch case (2) middle part (2) made of ceramic (paragraph 24 - Silvant) within which is housed a horological movement, the system (figure 1) comprising a rotating bezel (1) and a spring ring (30) for snap fitting the rotating bezel (1), characterised in that the spring ring (30) is in accordance with claim 1.

With regard to claim 8 Wahler and Silvant teach a watch case (2) comprising a middle part (2) made of ceramic and a system (paragraph 24 - Silvant) provided with a rotating bezel (1) rotatably mounted on the middle part (2), the middle part (2) having a cylindrical outer rim provided with an annular groove (figure 1), characterised in that the rotating bezel system (1) is in accordance with claim 7, the spring ring (30) being received in the annular groove (figure 1) provided on the middle part (2), the or each inclined lug (35) engaging with a cylindrical outer surface (figure 1) of the middle part (2).

With regard to claim 9 Wahler and Silvant teach a watch (abstract) including a watch case (2), characterised in that the watch case (2) is in accordance with claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-11-22
/SEAN KAYES/Primary Examiner, Art Unit 2844